DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: in Line 2, the first appearance of the word “a” should be “the” as antecedent basis for a rotary prevention attachment has already been set forth in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodruff et al. (US Pub. No. 2012/0082518 A1).
(Claim 1) Woodruff et al. (“Woodruff”) discloses a disc milling cutter (6, or disc between discs 6 and 7) for metal cutting machining (Fig. 5-10).  The disc milling cutter includes the following: an inner central portion (14, 15); an outer peripheral portion (periphery of disc between first and second axially directed side abutment surfaces, Figs. 5, 6) provided with a plurality of cutting edges (on inserts 4) or a plurality of seats (20) arranged for a plurality of cutting inserts (4); a central through-hole (15) arranged for mounting the disc milling cutter onto a shaft (8) of a rotatable tool holder (1); means (10) configured to provide a rotary preventing attachment of the disc milling cutter in a specific angular position in relation to the shaft penetrating the central through-hole (Figs. 5, 6; ¶ 0037); at least one internal coolant channel (17) extending radially within the disc milling cutter from a radially inner opening (located at axially directed inlet (14)) located in the inner central portion (14, 15) to at least one outlet opening (Figs. 5, 6 showing 17 opening out to towards the insert/pocket) in the outer peripheral portion; and at least one axially directed inlet opening (14) in addition to the central through-hole (¶ 0043), the at least one axially directed inlet opening being disposed in a first axially directed side abutment surface (visible abutment surface in Fig. 6) of the inner central portion and arranged for receiving the coolant and communicating with the radially inner opening (Figs. 5, 6) of the internal radially extending coolant channel (17).  Each of the at least one axially directed inlet opening (14) is formed by an axial through-hole (14) extending from the first axially directed side abutment surface to a second axially directed side abutment surface (abutment surface visible in Fig. 5) disposed on an opposite side of the inner central portion (Figs. 5, 6).  The at least one axially directed inlet opening is separated from the central through-hole by an inner wall of the central portion (¶ 0043).  Paragraph 0043 explicitly discloses that in larger dimeter cutting tools, the axially directed inlet opening (14) may not overlap with the internal coolant distribution channel (13).  The axially directed inlet opening (14) is at a greater radial distance from the central through-hole, which would place an inner wall between the through-hole and the axially directed inlet opening.  In the alternative, the reference also states that the circumferential internal coolant distribution channel (13) may be made larger (¶ 0043).  Even if the axially directed inlet opening (14) is at a greater radial distance from the central through-hole such that an inner wall is necessitated between the central through-hole and the axially directed inlet opening, the tool may maintain the relationship with the internal coolant distribution channel (13) as in the illustrated embodiment.
(Claim 2) The at least one internal coolant channel is at least two radially extending coolant channels (17).  The disc milling cutter further includes at least one internal coolant distribution channel (13) extending at least partially around the central through-hole (15) and connecting the at least one axially directed inlet opening (14) with at least two radially extending coolant channels (17).
(Claim 3) The at least one axially directed inlet opening is a plurality of axially directed inlet openings (Figs. 5, 6).  Each axially directed inlet opening of the plurality thereof is formed by a respective axial through-hole (14).
(Claim 4) The plurality of axially directed inlet openings and the respective axial through-holes (14) are evenly distributed around the central through-hole (Figs. 5, 6).
(Claim 5) The at least one axially directed inlet opening is a plurality of axially directed inlet openings (Fig. 5, 6).  Each axially directed inlet opening of the plurality of axially directed inlet openings is formed by a respective axial through-hole (14) such that the axial through-holes form axially directed inlet openings opening into said at least one internal coolant distribution channel (13; ¶ 0043).
(Claim 6) The at least one axially directed inlet is a plurality of axially directed inlet openings (Figs. 5, 6).  The internal coolant distribution channel (13) being an annular channel surrounding the central through-hole (Fig. 6) and connecting all of the plurality of axially directed inlet openings (14) with the radially extending coolant channels (17) of the disc milling cutter.
(Claim 7) The at least one outlet opening of the at least one internal coolant channel (17) is located in a chip pocket (Figs. 5-8, 10) formed in the peripheral portion of the disc milling cutter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. (US Pub. No. 2012/0082518 A1) in view of Erlandsen (US Patent No. 960,526).
Woodruff does not explicitly disclose a cutout in the central through-hole as a rotary prevention attachment of the disc milling cutter.
Erlandsen discloses a cutout (d) disposed in a central through-hole (b) for a rotary prevention attachment (e).  It is worth noting that the central through-hole is surrounded by an annular chamber (f) for coolant transfer.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutter disclosed in Woodruff with a cutout disposed in the central aperture as suggested by Erlandsen in order to reduce the amount of parts by eliminating the locating pins and the holes required for each of said holes or to further prevent relative rotation between the shaft and the cutter.
Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Woodruff reference does not disclose a disc milling cutter.  Additionally, Applicant argues that Woodruff doesn’t disclose an axial inlet separated from the central through-hole by an inner wall as per amended claim 1.  Relative to claim 2, Applicant contends that the axial through-hole does not extend from abutment surface to abutment surface.  Examiner disagrees.
Woodruff discloses a disc milling cutter because it discloses the limitations recited in the claim.  The claim is directed to a cutting disc alone.  Because the cutter disc disclosed in Woodruff is capable of cutting a slot as claimed by merely moving the cutter through a center of material to create a slot therein.  The pins (10) do not prevent the cutter from milling a slot shallower than the depth from the cutting edge to the pins.  Applicant’s arguments concerning the diameter of the disc relative to the shank and the ability of the disc milling cutter to cut grooves are inconsequential.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Because the Woodruff reference discloses a disc milling cutter as claimed, the prior art of record reads on the claimed device.
As stated in the Rejection above and during the interview, the at least one axially directed inlet opening is separated from the central through-hole by an inner wall of the central portion (¶ 0043).  Paragraph 0043 explicitly discloses that in larger dimeter cutting tools, the axially directed inlet opening (14) may not overlap with the internal coolant distribution channel (13).  The axially directed inlet opening (14) being at a greater radial distance from the central through-hole would necessitate an inner wall between the through-hole and the axially directed inlet opening.  Alternatively, the reference also states that the circumferential internal coolant distribution channel (13) may be made larger (¶ 0043) such that it would extend to meet an axially directed inlet opening (14) spaced apart from the central through-hole by an inner wall.
Relative to claim 2, in the larger diameter tool embodiment, the axially directed inlet opening (14) would run from abutment surface to abutment surface.  It would, at least partially, directly intersect each abutment surface for the transfer of coolant to the next disc in the assembly.  (¶ 0043).  Thus, the prior art of record reads upon claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Katsumoto (JP 2000-043027); Lehto (US Pub. No. 2015/0290726 A1).
NOTE: While the prior art rejection of Onsrud was not included in this Action, it should not be viewed as indication that the reference does not read upon the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722